DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/19/2021 is acknowledged and entered by the Examiner. Claim 61 has been amended. Claims 1-60, 62-67, 73-74, 79-80, 84-85, 97, and 101-137 have been canceled. New claims 138-149 have been added. Claims 61, 68-72, 75-78, 81-83, 86-96, 98-100, and 138-149 are currently pending in the instant application.  
The rejection of claim 97 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s cancellation.
The rejection of claims 61, 64-66, 68-72, 75-78, 80-84, 86-90, and 93-100 under 35 U.S.C. 102(a)(1) as being anticipated by an article to Morris is withdrawn in view of Applicant’s amendment. Specifically, Morris does not disclose a galvanic cell apparatus comprising an anode containing at least one carbide chemical compound of a salt-like carbide, an aluminum carbide, or a beryllium carbide as recited in the instant claims. Therefore, the rejection is withdrawn.
withdrawn in view of Applicant’s amendment.
The rejection of 92 under 35 U.S.C. 103 as being unpatentable over the article to Morris in view of Bito (US 5,939,244) is withdrawn in view of Applicant’s amendment.
Examiner’s Statement of Reason for Allowance
Claims 61, 68-72, 75-78, 81-83, 86-96, 98-100, and 138-149 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 04/28/2020, have been carefully reviewed and searched. 
	Currently, there is no prior alone or in combination that teaches or render obvious a galvanic cell comprises an anode containing at least one carbide chemical compound of a salt-like carbide, an aluminum carbide, or a beryllium carbide as required in claim 61. Therefore, claim 61 is allowable over the prior art of record. Claims 61, 68-72, 75-78, 81-83, 86-96, 98-100, and 148 directly or indirectly depend from claim 61 and are allowable based on their dependencies.
	Moreover, there is no prior alone or in combination that teaches or render obvious a galvanic cell comprises an anode containing at least one carbide chemical compound in the form of individual pieces or particles having a size of less than one cm .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHANH T NGUYEN/Primary Examiner, Art Unit 1761